Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

            An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to an applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The following changes have been made in a subject of the application to place the claims in a condition for allowance:

                                                                    Claim

In claim 1: 
- line 28, inserted --.--  after  “alkoxy”.      

          The above change was made to place the application in better condition for allowance.


REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-10 and 18 are allowed because none of the prior art references of record teaches a compound of Formula (I) ##STR00013## wherein G is a residue of an optionally alkoxylated polyhydroxy compound; m, n and p are numbers and m+n+p is from 2 to 10; m and n are independently an number from 1 to 8; p is from 0 to 8; x is an integer number from 0 to 10, and when x is 0 A is directly linked to the carbonyl group; A represents, each independently, CHR.sub.3, O, S, NR.sub.4 where R.sub.4 is an alkyl C.sub.1-C.sub.6 group; Y represents, each independently a direct bond or a substituted or unsubstituted divalent linking group comprising 1 to 14 carbon atoms; Z represents, each independently, a radically polymerizable functional group selected from the group consisting of an acrylate, a methacrylate, a styrene, an acryl amide, a maleate, a fumarate, an itaconate, a vinyl ether, an allyl ether, an allyl ester, a maleimide, a vinyl nitrile and a vinyl ester; R.sub.3 represents, each independently hydrogen, alkyl C.sub.1-C.sub.12, substituted or unsubstituted phenyl, aryl or heteroaryl, cycloalkyl C.sub.5-C.sub.6, alkyl C.sub.1-C.sub.12 which is substituted with SH, —N(alkyl C.sub.1-C.sub.6).sub.2, piperidino, morpholino, piperazino, —OH, —O(alkyl C.sub.1-C.sub.12), —COOH; or C.sub.1-C.sub.12 alkoxy; R.sub.1, R.sub.2 are, each independently, hydrogen, alkyl C.sub.1-C.sub.12, substituted or unsubstituted phenyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, cycloalkyl C.sub.5-C.sub.6, alkyl C.sub.1-C.sub.12 which is substituted with SH, —N(alkyl C.sub.1-C.sub.6).sub.2, piperidino, morpholino, piperazino, —OH, —O(alkyl C.sub.1-C.sub.12), —COOH; or C.sub.1-C.sub.12 alkoxy.

Claims 19-23 are allowed because none of the prior art references of record teaches a process for photopolymerizing compositions and photopolymerizable inks or coatings, which comprises the following steps: (I) preparing a photopolymerizable composition comprising 50 to 99.9% by weight of at least one unsaturated ethylenic compound; and 0.1 to 35% by weight of at least a compound of Formula (I), and (II) photopolymerizing the composition of step (I) with a light source. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,385,808; US Pat. 6,201087; US Pub. 2005/0270441; US Pub. 2007/0179266) cited in the PTO 892 form show an ink composition which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the 
payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853